United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1945
                                    ___________

Dennis E. Jefferson,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Missouri Department of Social            *
Services,                                *        [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: October 20, 1999

                                Filed: October 27, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Dennis E. Jefferson appeals from the district court’s order granting the motion
of the Missouri Department of Social Services (MDSS) to dismiss his gender-
discrimination and retaliatory-termination action for failure to state a claim. We hold
that Mr. Jefferson’s allegation that MDSS terminated him “because he is male” suffices
to survive dismissal under Federal Rule of Civil Procedure 12(b)(6). See Ring v. First
Interstate Mortgage, Inc., 984 F.2d 924, 924-28 (8th Cir. 1993) (rejecting prima facie
case as standard for Rule 12(b)(6) analysis); Smith v. St. Bernards Reg’l Med. Ctr., 19
F.3d 1254, 1255 (8th Cir. 1994) (hospital employee’s allegation she was terminated
because of her color sufficient to state Title VII claim). However, Mr. Jefferson’s
allegation he was fired in retaliation for complaining about “conditions of his
employment and of the Hogan Street Youth Center” was insufficient to indicate these
complaints warranted protection under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e-2000e-17. See 42 U.S.C. § 2000e-3(a) (describing protected
activities). Accordingly, we reverse the dismissal of the gender-discrimination claim,
affirm the dismissal of the retaliatory-termination claim, and remand for further
proceedings consistent with this opinion.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-